Citation Nr: 1331536	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-15 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to December 1968.

These matters are on appeal from January 2008 and December 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned at a Travel Board hearing in September 2012.  A transcript is of record.

The Veteran's claims for service connection for bilateral hearing loss, tinnitus, and hypertension were most recently Remanded in June 2012 for additional development.  Service connection was granted for right ear hearing loss and tinnitus in an April 2013 rating decision and those issues are no longer before the Board.  The other issues have been returned to the Board for appellate consideration.

In April 2013, the Veteran submitted additional written argument without a waiver of regional office consideration.  However, no waiver is needed for this written argument because it is redundant of earlier assertions.  See, Hearing Transcript, pp.14-16; 38 C.F.R. § 19.37(b).


FINDINGS OF FACT

1.  Hypertension was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's hypertension was caused or aggravated by his active service or a service-connected disability.

2.  The Veteran's current level of left ear hearing loss does not meet the criteria to constitute a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309. 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2007 and June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.  

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the hearing and hypertension claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the report of a November 2007 VA audiological examination.  In addition, pursuant to the Board's June 2012 Remand the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) examinations in March 2013.  

A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's hearing loss and hypertension claims were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with opinions.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.


Indeed, the medical evidence has been thoroughly developed in this case.  As explained below, the competent and credible evidence includes a March 2013 VA hypertension DBQ examination and opinion which fails to support a finding that any currently diagnosed hypertension is etiologically related to the Veteran's period of active military service or to his service-connected PTSD.  The March 2013 VA audiological DBQ examination included the necessary testing used to determine that the Veteran does not have left ear hearing loss for VA purposes thus the adequacy of the subsequent nexus opinion is therefore moot.  Thus, no additional medical examinations or opinions are necessary under the circumstances of this case.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

As noted above, the Veteran was provided with a Board hearing in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his hearing loss and hypertension, to include whether he had any evidence that such disabilities could be to his active service and, in the case of his hypertension, to his service-connected PTSD.  The Veteran's testimony also triggered the Board's decision to Remand the matters to obtain the above-referenced VA examination and opinions.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, application of 38 C.F.R. § 3.303(b) is only triggered if the disability in question is one that is listed as a chronic disability under 38 C.F.R. §§ 3.307, 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2013).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Hypertension

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of hypertension.  On enlistment examination in August 1965 and on separation examination in November 1968, the Veteran had blood pressure readings of 130/60 and 120/80, respectively.  See Diagnostic Code 7101, Note (1) (2013) (the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  Post-service, VA treatment records include a June 2002 report which indicates an assessment of slightly elevated blood pressure possibly due to weight gain.  The first diagnosis of hypertension within the record occurred in June 2004.

The Veteran himself does not necessarily argue that his hypertension arose during his active service or within several years after his service discharge.  Rather, his primary contention is that his hypertension was either caused or aggravated by his service connected PTSD.  He maintains that the anxiety and stress caused by his PTSD has contributed to the development of his PTSD.  

On VA hypertension DBQ examination in March 2013, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by his service.  Reference was made to the Veteran's normal blood pressure on separation examination and there is no documentation of any episodes of hypertension in the STRs.  The examiner also opined that the Veteran's hypertension is less likely than not proximately due to or the result of his service-connected condition.  The examiner explained that "while there are several studies which show an association between PTSD and hypertension, there are no studies so far which clearly demonstrate a causal relationship between PTSD and sustained hypertension while accounting for common confounding variables in this population which include an increased rate of alcohol consumption, smoking, and obesity."  Additional studies indicate that smoking and obesity have each been linked to increased cardiovascular morbidity and mortality while alcohol has been associated with increased blood pressure and heart rate.  The examiner noted the Veteran's history of obesity since June 2002, 20-year history of smoking tobacco, and 12-year history of excessive alcohol abuse.  The examiner stated that the effects of alcohol on blood pressure (it increases BP) are well known and that the Veteran had a history of cocaine use which also increases blood pressure.  The examiner explained that, "because the Veteran has multiple confounding factors, including persistent obesity, it is not possible to say that PTSD is the causal factor in producing his mild but persistent hypertension."  The examiner concluded that the Veteran's hypertension is easily controlled by a low dose of daily medication and found no evidence of aggravation.  The examiner further stated that there was no evidence of hypertension on separation examination in November 1968 "at which time he would be expected to already have PTSD from stressors experienced during his military service."

The Board finds that the claim must be denied.  The Veteran was not shown to have hypertension during service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in June 2004.  This is about 36 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  In this regard, the only competent opinion of record is the May 2013 VA opinion stating the following:  that it is not likely that the Veteran's hypertension was incurred in or caused by his service and it is less likely than not that hypertension is proximately due to or the result of his service-connected condition.  Rationale was provided with these opinions.  There is also no conflicting medical opinion.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of hypertension since service.  He really makes no such contention.  

Put another way, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), continuity of symptomatology (38 C.F.R. § 3.303(b)), or on a secondary basis (38 C.F.R. § 3.310) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of hypertension and whether this disease is etiologically related to the Veteran's active service or to his service-connected psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition/disease that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of blood pressure readings and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as fatigue or headaches, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service or to his service-connected PTSD.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  His assertion of there being a correlation between his PTSD and history of cigarette and alcohol use and obesity and his development of hypertension is beyond his competency as well.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular or psychological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct, presumptive, or secondary basis.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ear Hearing Loss

The Veteran claims that he has hearing loss due to acoustic trauma from operating various aircraft during service, including fighters and helicopters.  The Veteran's DD Form-214 from his active service reflects a military occupational specialty (MOS) of "Sec. Policeman."  VA has conceded exposure to loud noise.


Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of hearing loss.

On private audiological evaluation in April 1995, pure tone thresholds for the Veteran's left ear were 5, 10, 10, 5, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hz.  In May1996, pure tone thresholds for the left ear were 5, 10, 5, 5, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hz.

On VA audiological evaluation in November 2007, the Veteran presented with a history of acoustic trauma from firing hand guns, rifles, shot guns, and mortar fire during service.  Pure tone thresholds for the left ear were 10, 10, 10, 10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition was 98 percent.  The examiner diagnosed clinically normal hearing in the left ear.  While hearing loss was demonstrated in the right ear, the Veteran's left ear hearing loss did not meet the criteria for a disability per 38 C.F.R. § 3.385.

The Veteran submitted a July 2008 private audiology report showing that the Veteran underwent a hearing evaluation, with a chart of frequency in Hertz and speech word discrimination scores.  No diagnosis was provided.

On VA hearing loss and tinnitus DBQ audiological examination in March 2013, pure tone thresholds for the left ear were 10, 10, 5, 15, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hz.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The examiner diagnosed sensorineural hearing loss from 500-4000 Hz with moderately severe sensorineural hearing loss in left ear from 6-8kHz.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss was caused by or a result of an in-service event based on the rationale that he was constantly exposed to aircraft, rockets, gunfire, and explosions during service.  However, while the examiner related the Veteran's hearing loss to his service, his left ear hearing loss did not meet the criteria for a disability per 38 C.F.R. § 3.385.

Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Critically however, the record does not contain post-service evidence of a current left ear hearing loss disability.  Simply put, there is no evidence that the Veteran has a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, and neither the Veteran nor his representative has presented or identified existing audiometric testing results that show a left ear hearing loss disability that meet the requirements of that regulation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is no medical evidence showing that a left ear hearing loss disability has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  While the report of a current VA examination related the Veteran's left ear hearing loss to his service, his current level of left ear hearing loss does not meet the criteria to constitute a disability for VA purposes under the provisions of 38 C.F.R. § 3.385; and, as noted above, his service treatment records are negative for any documented left ear hearing loss.  He has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.
Taking the aforementioned Kahana, Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question, such as whether the Veteran is competent to render a diagnosis of left ear sensorineural hearing loss for VA purposes, cannot be determined by direct observation and is not a simple question.  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King, supra.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, the preponderance of the evidence weighs against the claim.  There is no medical evidence of the presence of a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385 during the pendency of this claim.  Therefore, because the preponderance of the evidence is against his claim, service connection for left ear hearing loss is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert, supra.




ORDER

Service connection for hypertension, including as secondary to service-connected PTSD, is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


